department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice our deletions you do not need to take any further action if you agree with letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil numbers legend b individual c individual d individual e couple f individual g organization h business j individual k dollar amount l individual w state x date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below this letter supersedes our letter dated date issue sec_1 do the available facts show you have failed to pass the operational_test therefore disqualifying you from exemption under sec_501 of the irc yes for the reasons described below does the fact that you allow a non-board member to have signatory authority on your checking account demonstrate a lack of control and discretion of your funds causing you to fail the operational_test therefore disqualifying you from exemption under sec_501 of the code yes for the reasons described below have your transactions resulted in private benefit therefore precluding you from exemption under sec_501 of the code yes for the reasons described below do the capital improvements you made constitute a substantial non-exempt purpose therefore disqualifying you from exemption under sec_501 of the code yes for the reasons described below facts you were formed by articles of incorporation on x by trustees b c and d article seven of your articles states you were formed in part to establish maintain and conduct services for divine worship and religious observances in accordance with the customs and traditions of the orthodox jewish religion to establish maintain and conduct synagogue for religious worship and prayer in accordance with the customs and traditions of the orthodox jewish religion to establish maintain and conduct classes in talmud and religious education to purchase and lease such property as may be necessary for or incidental to the conduct and welfare of the corporation and the fulfillment of its religious objectives and purposes and to solicit contributions form the general_public in order to sustain said religious corporation your bylaws state you were formed to maintain a synagogue to conduct religious worship and services in accordance with the tenants of jewish orthodox faith article eight of your bylaws states the following the treasurer shail have the care and custodies of the monies belonging to the organization and shall be responsible for such monies and securities of the organization he shall cause to be deposited in a regular business bank or trust company all sums of the organization he or one of the other offices sic must be one of the persons who shall sign checks or drafts of the organization no special fund may be set_aside that shall make it unnecessary for the treasurer to sign the checks issued upon it you state in your attachments to form_1023 that our organization you is controlled by the board_of directors they make all decisions about the organizations your activities and decide how funds are to be spent you submitted a conflict of interest policy which has a purpose of protecting your interest when contemplating entering into a transaction or arrangement that might benefit the private interest of an officer or director of the organization or might result in a possible excess_benefit_transaction however no one had signed the conflict of interest policy you describe your activities as that of a congregation with services held each weekday morning in accordance with jewish tradition as described in prayer books available at any bookstore per your application you have members however you submitted a list of your members of which there were only _ only one of your trustees was included in your membership listing you attract new members through word of mouth we have no website when we asked how you came into existence you said adherents and former students of b decided to form a congregation to foster community feeling sic among former students and appreciative community members your rabbi is b you said we have no written contract with the rabbi the rabbi does not receive a salary from the congregation he is otherwise employed g a school located within your facility employs b b works at least hours per week for them he works at least hours per week for you and does not conduct services for any other organization d and c are the father and father-in-law of b respectively you said volunteers conduct all activities you later revised your board adding l with b resigning you said your schedule is as follows sunday thru thursday 00am - 00pm - tractate brachot blessings 00pm - 00pm - tractate shabbos and 00pm - 15pm - code of jewish law friday 30am - 30pm - brachot blessings the following is the schedule for g’s shared use of your facility sunday thru thursday 00am - 30pm friday 00am - 00pm despite your statement that services are held every day it is noted per your schedule you do not offer services on the sabbath saturday we asked for a list of the governing body members of g and you responded by saying unavailable we do not maintain the records of the school however b is an employee of g we asked again for this information and you said most business entities limit the information allowed to employees to the extent necessary to carry out their functions accordingly teaching employees are not usually privy to broader organization information since it does not impact on their pedagogical function regarding your membership you stated you were a membership_organization a sabbath-observing jew who pays dues may become a member of congregation members have the right to vote at annual membership meetings and to elect directors you further asserted a member may belong to another orthodox jewish congregation you are distinguishable from g as they are a religious school for the religious instruction of young teens we are a congregation for young and old alike the students of the school are not your congregants you share physical space with the school specifically you share the synagogue space although b is a teacher at the school when we asked approximately how many students attend g which operates in your physical space you said we are not the party to properly address the school’s enrollment you conduct religious classes the instructors for these classes are four men one of which is b the other three instructors are rabbis for other congregations you provided a list of your donors when asked for the employer_identification_number ein for those donors that were not individuals you responded it is very difficult in our identity theft conscious society to collect specific personal identifying information this is information not readily shared and just inquiries arouse suspicion and may jeopardize collection efforts especially for a not-for-profit you submitted budgets which showed revenue in the form of gifts grants and contributions of approximately dollar_figure approximately dollar_figure occupancy professional fees and other - with other being the majority annually for a three year period your expenses consisted of annually with membership fees accounting for we asked if you had a bank account you responded you did not yet have a bank account however several days after we received correspondence indicating you did not yet have a bank account you mailed us copies of your bank statements regarding this discrepancy you said it was erroneously understood to refer to an operating account which we do not have the congregation had at one point an active account solely set_aside for the purpose of making renovations to the site for use as a congregation once the congregation realized their error of their own volition they set the records straight by submitting the statements the bank account showed that you had already had tens of thousands of dollars flow through your account before you even submitted your application_for exemption in contradiction to the proposed budgets you provided b c d and f all have signatory authority on your checking account as evidenced by canceled checks you submitted f had in fact signed checks on your behalf we asked why f who is not one of your board members has signatory authority on your account you said in the event board members are not available and to offer an element of oversight however we asked if f was related to any of the board members and you responded that she is the daughter of c daughter-in-law of d and wife of b you later stated when asked about payment of expenses from your accounts that various members pay for out of pocket expenses keeping you afloat you occupy a two story by sq ft building you indicated the first floor is a synagogue furnished with tables chairs bookcases a stand for reading the torah scroll an ark for storage of the torah scroll and prayer books on the second floor there are classrooms a dining room and offices for the congregation you occupy the space free of rent and you have no lease per our request as you did not have a lease agreement you submitted a statement signed by the individuals who own the facility where you conduct your activities the statement is as follows acknowledge the use of the building at address h by the congregation allow it to be used indefinitely although not contractual provided the congregation maintains the cleanliness of the building and agrees not to exceed fire department allowable maximum occupancy we asked if you had made any improvements to the facility and you responded simply yes we further inquired and you said the improvements were basically to retrofit the building from a business commercial use to a congregation house of worship use this involved plastering and installing sheetrock for the walls and installing a drop ceiling as well as tiles covering a cement floor it also involved setting up walls to define rooms we asked for you to provide the total cost of the project which you omitted we again asked and you said the total cost was k dollars we asked how you are ensured continued use of the facility you have improved as you have no lease agreement you responded as follows we are assured in a number of ways firstly we have a very good relationship with the owner who is excited about our future growth secondly if our stay is terminated abruptly we would be made whole by the landlord being that at that point he would be the beneficial recipient of the improvements the cost would be collectable both in a legal proceeding as we'll sic as in a rabbinical tribunal g did not pay for any of the renovations the name of the contractor for the renovation projects is h we asked for a copy of the contract with the contractor how the terms were negotiated the name of the owner of the company and a description of the renovations planned to these inquires you responded the work was done on a step-by-step project-by-project basis each project was priced with various contractors and craftsmen work was awarded by project to the one we felt best suited to fill our needs as we gained confidence in h we felt we are best off using him exclusively we cannot vouch for ownership but our contact at h is j no more renovations planned regarding our request for copies of the written contracts you said there is no overall contract as construction sic done per project basis as opposed to master construction_project we asked for copies of all of the bids you received for your projects rather than provide same you simply provided a sheet that contained the total of all of the bids received you later provided a list of the actual construction costs totaling k dollars and including skeleton and sheet rocking security plumbing air conditioning electric carding furniture and fixtures floors ceiling professional and misc you submitted internal and external photographs of your facility the internal photographs showed two large rooms with numerous desks one of the rooms had windows at the top of the walls near the ceiling the other interior photographs include rooms with very large windows the windows in both rooms were different in location and size than the windows shown in the exterior photographs of the facility you said the room you use is not in the basement but on the first floor and the windows are at the top of the walls it seems that in the older commercial buildings that’s how the architecture was that windows were placed on top of the room the other pictures are from the interior of the second floor the exterior pictures are the entrances of the front side of the building and these rooms face the back of the building you provided no other photographs to confirm your assertions we sent you an internet article which stated f is the director of a religious camp which has a very similar name to you and to the school with whom you share a facility we asked ii the camp was one of your proposed activities and you said no we sent you a print from the internet which shows an organization with your exact same name operating a high school out of a different street address but the same city as you you said they are an unrelated entity which just coincidently has the same name you submitted minutes from your board meetings for each of the three annual meetings you held and two additional meetings after those each indicates a meeting of the trustees was held the minutes each state that one of your trustees acted as chairman of the meeting and each year he nominated three trustees and each year he nominated himself and the other two governing body members as trustees who are all related b c and d each year the meeting minutes also document the appointment of b c and d as officers in comparison the most recent two meetings for which you provided documentation indicate a meeting of the membership was held not of the trustees although the same people were present sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest revproc_2012_9 superseding revproc_90_27 1990_1_cb_514 sec_4 provides the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record it further states the applicant is responsible for the accuracy of any factual representations contained in the application any oral representation of additional facts or modification of facts as represented or alleged in the application must be reduced to writing over the signature of an officer or director of the taxpayer under a penalties of perjury statement the failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the service of a favorable determination_letter or ruling section dollar_figure states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 485_us_351 108_sct_1179 99_led_368 the supreme court held that an organization must prove unambiguously that it qualifies for a tax exemption in 490_fsupp_304 d d c the court said that ata minimum a church must include a body of believers that assemble regularly in order to worship it must also be reasonably available to the public in the conduct of worship in its educational instruction and in its promulgation of doctrine in addition it was held that when the assets of an organization are used to pay for the living_expenses of an individual s denial of exemption is appropriate generally there are fourteen criteria used in determining whether or not an organization qualifies as a church these criteria are as follows o o a a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline o a s b t a a distinct religious history a membership not associated with any other church or denomination ordained ministers ministering to its congregation ordained ministers selected after completing prescribed studies literature of its own established place of worship regular congregation regular religious services sunday schools_for religious instruction of the young schools_for the preparation of ministers the court stated that courts in cases where church status has been litigated have more heavily weighted certain criteria it considered the following factors to be especially important ea membership not associated with any other church or denomination e established places of worship e regular religious services in 74_tc_531 in an action for declaratory_judgment pursuant to sec_7428 the tax_court considered an adverse_ruling by the irs on an application_for exempt status as a church the applicant had declined to furnish some information and made answers to other inquiries that were vague and uninformative on the basis of the record the court held that the applicant had not shown that no part of its net_earnings inure to the benefit of the family or that petitioner was not operated for the private benefit in 73_tc_196 the petitioner's only activities were some individual counseling and distribution of a few grants to needy individuals the petitioner's failure to keep adequate_records and its manner of operation made it impossible to trace the money completely but the court found it clear that money passed back and forth between petitioner and its director and his for-profit businesses the court held that petitioner had not shown it was operated exclusively for exempt purposes or the no part of its earnings inured to the benefit of its officer in 511_fsupp_166 d d c affd 670_f2d_1210 d c cir the court upheld irs's denial of exempt status as a religious_organization in a declaratory_judgment action the court held that in factual situations where there is evident potential for abuse of the exemption provision a petitioner must openly disclose all facts bearing on the operation and finances of its organization here plaintiff did not proffer sufficiently detailed evidence of its charitable disbursements or the extent of its support of its members rather plaintiff continually responded that it had already provided the data or could not furnish anything further therefore the court found that the applicant did not meet its burden to positively fe demonstrate that it qualifies for the exemption the court_of_appeals for the district of columbia circuit in affirming that the organization had not met its burden of establishing that no part of its net_earnings inured to any private individual observed taxpayer confuses a criminal prosecution in which the government carries the burden of establishing the defendant's guilt with a suit seeking a declaratory_judgment that plaintiff is entitled to tax-exempt status in which the taxpayer whether a church or an enterprise of another character bears the burden of establishing that it qualifies for exemption in 82_tc_18 the court denied a petition for declaratory_judgment that the organization qualified for exempt status as a church in addition to evidence of a pattern of tax-avoidance in its operations the court noted that the organization had failed to respond completely and candidly to irs during administrative processing of its application_for exemption an organization may not declare what information or questions are relevant ina determination process it cited a number of declaratory relief actions that upheld adverse rulings by the service because of the failure of the applicants to provide full and complete information on which the service could make an informed decision in peoples prize v commissioner t c memo the court upheld the service's determination that an organization failed to establish exemption when the organization failed to provide requested information the court stated applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption in 70_fedclaims_782 the petitioner brought to challenge the denial of its application_for exempt status the court found that the administrative record supported the service's denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting dubious schemes the organization's petition claimed that the founder had resigned and it had changed however there was little evidence of change other than replacement of the founder with an acquaintance who had no apparent qualifications the court resolved these questions against the petitioner who had the burden of establishing it was qualified for exemption if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant application of law sec_501 of the internal_revenue_code provides for exemption for organizations operated exclusively for religious charitable and educational_purposes sec_1_501_c_3_-1 of the regulations states that if an organization fails to meet either the organizational_test or the operational_test it is not exempt we cannot determine and you are unable to substantiate that your programs are furthering exclusively c purposes therefore you are not described in sec_501 of the code because you are not described in sec_501 you fail the operational_test and are not exempt still to be exempt an organization must serve public rather than private interests as described in c -1 d ii of the regulations despite having one board member resign two of the three are still related further the trustee that resigned is employed in a position of power as your rabbi you also allow a non-board member who is related to the other board members to write checks you have executed capital improvements on a facility that is privately owned you have been unable to fully substantiate these improvements as there was no contract for the work no documentation on a bid process nor any documentation on your selection process for the contractor you have only provided that no one on your governing body is related to the contractor you have been unable to substantiate that the owner of the facility will not benefit from your improvements as there is no documentation on what would occur in the event you had to vacate the facility nor is there any documented agreement on the terms of your use of the facility you have expended most of your revenue for capital improvements for a facility you do not own and for which do not have a lease agreement further you have provided little details regarding the school g that is also sharing this facility it is unclear if this is a privately owned school who might own it or who from that school is benefitting from the improvements you have made to the facility as you have been unable to document the public benefit of the improvements done to this facility you have not proven your assets will not inure to insiders or be used to privately benefit certain individuals as required by revproc_2011_9 you have not established that you are organized and operated exclusively for exempt purposes and not for the private benefit of your creators sec_4 of this rev_proc states that the failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the service of a favorable determination_letter or ruling you indicate control by your board_of directors and that they make all decisions about your activities and how funds are spent yet you have stated in correspondence that members are paying expenses out of pocket to keep you afloat while also stating that members are appraised of issues regarding your finances it is unclear who has financial control of your operations we initially asked about bank accounts to which you replied you had none only to submit months worth of bank statements indicating much larger actual income than you had submitted as projected budgets you have a non board member with signatory authority on you account which was not disclosed and was discovered only on submission of cancelled checks given the information provided regarding your financial data it is unclear what your sources of income and expenses will be or how you intend on maintaining control_over your accounts as a result we cannot consider the administrative record complete and subsequently your failure to disclose material facts does not demonstrate that your operations further exempt purposes as in the above-cited cases of basic unit ministry of alma karl schurig and peoples prize you have the burden of showing you come squarely within the terms of the law conferring the benefit sought and whether you have satisfied the operational_test is a question of fact you did not respond openly or candidly to our questions as evidenced by the repeat requests for documentation of your facility in fact we asked the same questions multiple times and continually received little or no details regarding your operations or responses contradicted information previously given you did not provide details regarding your donors or the school with which you share a facility you were also unable to produce copies of bids for the renovations you performed an applicant seeking exempt status must provide sufficient information for the service to make an informed decision as indicated in national association of american churches you must respond completely and candidly you have given answers to our inquires that were vague and occasionally contradictory you have not proven unambiguously that you qualify for a tax exemption as in united_states v wells fargo bank as in the case of western catholic church v commissioner your lack of sufficient records and lack of control_over an funds fails to establish an exempt_purpose consistent with sec_1 c of the regulations you permit a non board member f to write checks on your behalf which is in direct contrast with article eight of your bylaws you delegated your authority responsibility and operations to individuals outside of your internal operating control you allow an unauthorized individual access to your bank account this together with your statement that members are paying expenses out of pocket demonstrates a lack of financial control given the contradictory responses provided regarding your financial data it is unclear who may or may not benefit from transactions what your sources of income and expenses will be or how you intend on maintaining control_over your accounts because we cannot determine how you will use or control income or what you may expense we cannot conclude who benefits from these transactions as it is unclear who will benefit you have not proven your assets will not inure to insiders or be used to privately benefit certain individuals as in bubbling well church of universal love you are in a position to perpetuate control of the organization's operations indefinitely prepare its budget have complete control of the organization's finances and make all decisions on how the funds were spent the close control held by a few individuals without a system for public oversight creates an environment for potential abuse and insider benefit as there are no defined roles or responsibilities for your board or policies setting forth their duties and the handling of your finances despite your statements that you are a membership entity your board meeting minutes confirm the tightly held control of the organization therefore the undue control of the organization by a related board causes the organization to serve private interests and thus fail the operational_test american guidance foundation provides at a minimum a church must include a body of believers that assemble regularly in order to worship in an established location must be reasonably available to the public in the conduct of worship in its educational instruction and in its promulgation of doctrine it is unclear from your responses if you are conducting regular religious services while you provided a daily schedule of activities despite your statement that you act in accordance with traditions you hold no sabbath services g operates from the same facility and you do not conduct service on the sabbath although you require your members to observe the sabbath we are unable to conclude you have an established facility for religious services you are sharing both space and at least one employee with g you were unable or unwilling to provide any information regarding g as a result there is a lack of clarity regarding where you are operating inside of the facility while you have stated you use the first floor of the building the pictures you have submitted lend one to think otherwise the descriptions given in combination with the pictures provided call into question your presence and use of the facility your establishment in the facility and your regular use of the facility it is also unclear how many students g has making it impossible for us to determine how much space they would occupy in your facility or to what extent they are using your facility we are unable to determine who has access to your facility or when you have no materials or literature advertising your services to the public relying instead on word of mouth it is unclear from your responses that you have an established regular location for religious services reasonably available to the general_public we are unable to conclude you have an established congregation that regularly assembles for worship services you initially stated you have members but later said you only have members only one of your trustees is a congregant you have provided varied numbers of attendees and have had no increase in attendance in over three years which calls into question whether you have an established body of believers further it would seem that if you require your congregants to be sabbath-observing they must attend services at a different location on the sabbath as you do not offer services that day based on these facts it is unclear that you have an established and regular body of worshipers while you meet some of the points as listed in american guidance your lack of or inconsistency of information has not conclusively demonstrated the existence of the basic tenets required for obtaining status as a church - regular worship services conducted at a regular location with a regular congregation an organization that is unable to demonstrate they have now or will have in the future sufficient records to show operations exclusively further exempt purposes will not be found to meet the operational_test under sec_501 of the code you were unable to provide a copy of the contract or bids for the construction work on your facility you have been unable to provide financial data citing members handling your expenses despite a grant that was proposed by b as in the above-cited case of new dynamics foundation v united_states you have not demonstrated that your operations exclusively further exempt purposes and it is your burden to revolve gaps in the administrative record applicant’s position you said it is standard business practice in your state to engage in leasehold improvements and most properties have to be retro fitted to the specifics of the entity using the property leasehold improvements are treated as an asset and depreciate over the life of the asset it is not considered a benefit to the landlord since the asset is owned and depreciated by the lease holder you further asserted that the sum of the total renovations was less than dollar_figure which is considered a modest sum by state w standards for construction cost although the written bids were not located the entity maintained the bid tally sheet which in state w the government agencies consider it sufficient documentation of bids regarding your allowance of a non-board member to write checks you stated the irs doesn't mandate any specific management policy you further stated the fact that a small organization which affords the board with tight oversight of fiscal transactions suffices to exercise control of funds a board is generally not intended to be involved in detail micro managing of daily operations accordingly check signing which is typical of daily management is delegated to persons more readily available outside of the board this is standard practice in state w to the extent that banks in state w have sample board resolutions designating persons outside the board as signatories you also cited some laws from state w as well as a trade manual for non-profits discussing internal controls these indicate delegating is an effective means of management and supervision is a control activity you indicated you are willing to adopt policies we suggest in order to satisfy the operational_test in fact you submitted board meeting minutes from a recent meeting whereby you nominated an additional unrelated member of the board you said the new board member's credential of business acumen and being an unrelated party establishes a well-rounded totally unrelated board you said this should aid the approval process you further asserted the unrelated board mitigates and minimizes the possibility of conflict of interest at the governance level you said this has public benefit as well as a compliance enhancement and logically should expedite the tax-exempt application process most recently you have requested expedite status of your application_for exemption your expedite request indicates that an individual with the same surname of b and d you did not provide the first name has committed to our congregation a grant of a specific amount for the purpose of purchasing a torah scroll to memorialize his ancestry this is conditional on our being approved as a 501_c_3_organization by a certain date in time for a specific jewish holiday you further stated loss of the grant would severely impact our operations as a torah scroll is a necessity for renovations based on your documented of your revenue to provide renovations to a building not owed by service’s response to applicant’s position you indicated you spent over dollar_figure income this was you arid for which you do not have a lease in fact you said you had a bank account solely set_aside for the purpose of making renovations to the site for use as a congregation you said the building is an asset owned and depreciated by the leaseholder however you do not have a lease you are operated for the substantial non-exempt purpose of providing renovations to a building thus providing substantial private benefit to the owner although you state you qualify for exemption under sec_501 of the code as a church under sec_509 and sec_170 you are operating in a manner which contradicts your bylaws we are unable to conclude which operational procedures you adhere to and which ones you disregard you suggest you are willing to adopt policies and procedures in order to satisfy the operational_test however your written policies and procedures bylaws already in place do not appear to have been followed therefore the adoption of policies to which you may not adhere is insufficient to establish exemption your addition of a fourth unrelated board member does not eliminate the control of the board by the majority-related board likewise the commitment of a grant from a related_party does not sufficiently establish qualification of exempt status protest you submitted additional photographs of your facility you also submitted a lease agreement prepared by the landlord’s attorney rent was calculated by evenly dividing the amount of capital improvements done to the facility k dollars by the lease_term months you said this satisfies the private benefit issue the lease you submitted is back-dated four years and permits your occupancy rent free for one more year after that time you will have to pay rent service’s response to applicant’s protest although you now have a retroactive lease agreement you did not substantiate how the rent amount was determined and whether it is reasonable you simply divided the amount of money spent on the renovations over a five year period with you receiving a credit against the amount due you have not indicated what happens after the five year period expires the lease also does not alleviate the benefit derived to the other tenants of the building although your new lease agreement may reduce some concern over the private benefit to the owners of the facility regarding the renovations you performed you still have not substantiated the actual improvements made the process by which they were done and their public benefit conclusion based on the above facts and law we conclude that you do not qualify for exemption under sec_501 of the irc more specifically you fail the operational_test and lack control and discretion of your funds each of these non-exempt purposes causes you to be disqualified from exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication
